DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/682,273, filed on November 20, 2012.

Oath/Declaration
Oath/Declaration as filed on February 5, 2020 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,019,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
U.S. Patent No. 10, 019, 083:
Instant Application
U.S. Patent No. 
10,019,083
Claim 1
Claim 1
A touch panel, comprising: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the lower substrate; an upper substrate facing the lower substrate; a conductive layer disposed in a peripheral area that is outside the sensor area, on the upper substrate; and a light blocking layer that is disposed on an opposite side of the conductive layer from the lower substrate and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, in the plan view, the upper substrate overlaps the lower substrate in an overlapping area including the sensor area and the peripheral area, the plurality of signal wires are disposed in the overlapping area in the peripheral area of the lower substrate, the conductive layer is disposed outside the 38885433-5326-US02 plurality of signal wires in the plan view in the peripheral area of the upper substrate, and the conductive layer is applied with a reference voltage supplied directly from outside of the touch panel.
A touch panel, comprising: a sensor substrate having a first substrate including an insulating and light transmissive member having a lower side and an upper side opposite to said lower side, a sensor electrode disposed on said upper side of said first substrate in a sensor area, and plural signal wirings disposed on said upper side of said first substrate and electrically connected to said sensor electrode and extending along a periphery of said sensor electrode on said first substrate; a cover substrate having a second substrate that is opposed to said first substrate and that has a lower side and an upper side opposite to said lower side, said lower side of said second substrate facing said upper side of said first substrate, one or more conductive layers disposed in a peripheral area that is outside said sensor area, on said lower side of said second substrate without direct contact with said second substrate, and a light blocking layer disposed between said one or more conductive layers and said second substrate; and a first fixing layer disposed between said sensor substrate and said cover substrate, wherein, when viewed from a direction that is vertical to said first substrate, said second substrate overlaps said first substrate in an overlapping area and does not overlap said first substrate in a non-overlapping area, said overlapping 


Independent claim 1 of the instant application teaches “A touch panel, comprising: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the lower substrate; an upper substrate facing the lower substrate; a conductive layer disposed in a peripheral area that is outside the sensor area, on the upper substrate; and a light blocking layer that is disposed on an opposite side of the conductive layer from the lower substrate and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, in the plan view, the upper substrate overlaps the lower substrate in an overlapping area including the sensor area and the peripheral area, the plurality of signal wires are disposed in the overlapping area in the peripheral area of the lower substrate, the conductive layer is disposed outside the 38885433-5326-US02 plurality of signal wires in the plan view in the peripheral area of the upper substrate, and the conductive layer is applied with a reference voltage supplied directly from outside of the touch panel”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “without direct contact with said second substrate; a first fixing layer disposed between said sensor .

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,019,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 6 of this application and respective claim 11 of U.S. Patent No. 10, 019, 083:
Instant Application
U.S. Patent No. 
10,019,083
Claim 6
Claim 11
A display device, comprising: an image generating device configured to generate an image; a touch panel disposed on a surface of the image generating device; and a controller configured to control the image generating device and the touch panel, the touch panel including: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the lower substrate; an upper substrate facing the lower substrate; a conductive layer disposed in a peripheral area that is outside the sensor area, on the upper substrate; and a light blocking layer that is disposed on an opposite side of the conductive layer from the lower substrate and that overlaps the conductive layer and 



Independent claim 6 of the instant application teaches “A display device, comprising: an image generating device configured to generate an image; a touch panel disposed on a surface of .

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,019,083. Although the claims at issue are not identical, they the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 7 of this application and respective claim 19 of U.S. Patent No. 10, 019, 083:
Instant Application
U.S. Patent No. 
10,019,083
Claim 7
Claim 19
An electronic apparatus, comprising: a display device, including an image generating device configured to generate an image, a touch panel disposed on a surface of the image generating device, and a controller configured to control the image generating device and the touch panel, the touch panel including: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed on the first upper 41885433-5326-US02 side in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the lower substrate; an upper substrate facing the lower substrate; a conductive layer disposed in a peripheral area that is outside the sensor area, on the upper substrate; and a light blocking layer that is disposed on an opposite side of the conductive layer from the lower substrate and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, in the plan view, the upper substrate overlaps the lower substrate in an overlapping area including the sensor area and the peripheral area, the plurality of signal wires are disposed in the overlapping area in the peripheral area of the lower substrate, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area of the upper substrate, and the conductive layer is applied with a reference voltage supplied directly from outside of the touch panel.
 An electronic apparatus, comprising: a display device, including an image generating device configured to generate an image, a touch panel disposed on a surface of said image generating device, and a controller configured to control said image generating device and said touch panel, said touch panel including: a sensor substrate having a first substrate including an insulating and light transmissive member having a lower side and an upper side opposite to said lower side, a sensor electrode disposed on said upper side of said first substrate in a sensor area, and plural signal wirings disposed on said upper side of said first substrate and electrically connected to said sensor electrode and extending along a periphery of said sensor electrode on said first substrate; a cover substrate having a second substrate that is opposed to said first substrate and that has a lower side and an upper side opposite to said lower side, said lower side of said second substrate facing said upper side of said first substrate, one or more conductive layers disposed in a peripheral area that is outside said sensor area, on said lower side of said second substrate without direct contact with said second substrate, and a light blocking layer 


Independent claim 7 of the instant application teaches “A display device, comprising: an image generating device configured to generate an image; a touch panel disposed on a surface of the image generating device; and a controller configured to control the image generating device and the touch panel, the touch panel including: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the lower substrate; an upper substrate facing the lower substrate; a conductive layer disposed in a peripheral area that is outside the sensor area, on the upper substrate; and a light blocking layer that is disposed on an opposite side of the conductive layer from the lower .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,592,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 10, 592, 020:
Instant Application
U.S. Patent No. 
10,592,020
Claim 1
Claim 1
A touch panel, comprising: a lower substrate including an insulating and light transmissive 



.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,592,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
U.S. Patent No. 10,592,020:
Instant Application
U.S. Patent No. 
10,592,020
Claim 6
Claim 11
A display device, comprising: an image generating device configured to generate an image; a touch panel disposed on a surface of the image generating device; and a controller configured to control the image generating device and the touch panel, the touch panel including: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the lower substrate; an upper substrate facing the lower substrate; a conductive layer disposed in a peripheral area that is outside the sensor area, on the upper substrate; and a light blocking layer that is disposed on an opposite side of the conductive layer from the lower substrate and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, 40885433-5326-US02 in the plan view, the upper substrate overlaps the lower substrate in an overlapping area including the sensor area and the peripheral area, the plurality of signal wires are disposed in the overlapping area in the peripheral area of the lower substrate, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area of the upper substrate, and the conductive layer is applied with a reference voltage supplied directly from outside of the touch panel.
A display device, comprising: an image generating device configured to generate an image; a touch panel disposed on a surface of the image generating device; and a controller configured to control the image generating device and the touch panel, the touch panel including: a sensor substrate having a first substrate including an insulating and light transmissive member having a first lower side and a first upper side opposite to the first lower side, a sensor electrode disposed on the first upper side in a sensor area, and a plurality of signal wires disposed on the first upper side and electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the first substrate; and a cover substrate having a second substrate that is opposed to the first substrate and that has a second lower side and a second upper side opposite to the second lower side, the second lower side of the second substrate facing the first upper side of the first substrate, one or more conductive layers disposed in a peripheral area that is outside the sensor area, on the second lower side without direct contact with the second substrate, and a light blocking layer disposed between the one or more conductive layers and the second substrate, wherein, in a plan view, the second substrate overlaps the first substrate in an overlapping area including the 


Independent claim 6 of the instant application teaches “A display device, comprising: an image generating device configured to generate an image; a touch panel disposed on a surface of the image generating device; and a controller configured to control the image generating device and the touch panel, the touch panel including: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the lower substrate; an upper substrate facing the lower substrate; a conductive layer disposed in a peripheral area that is outside the sensor area, on the upper substrate; and a light blocking layer that is disposed on an opposite side of the conductive layer from the lower substrate and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, 40885433-5326-US02 in the plan view, the upper substrate overlaps the lower substrate in an overlapping area including the sensor area and the peripheral area, the plurality of signal wires are disposed in the overlapping area in the peripheral area of the lower substrate, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area of the upper substrate, and the conductive layer is applied with a reference voltage supplied directly from outside of the touch panel”.  However, it would have been obvious to one of ordinary skill in the .

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,592,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 7 of this application and respective claim 19 of U.S. Patent No. 10,592,020:
Instant Application
U.S. Patent No. 
10,592,020
Claim 7
Claim 19
An electronic apparatus, comprising: a display device, including an image generating device configured to generate an image, a touch panel disposed on a surface of the image generating device, and a controller configured to control the image generating device and the touch panel, the touch panel including: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed on the first upper 41885433-5326-US02 side in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the lower substrate; an upper substrate facing the lower substrate; a conductive layer disposed in a peripheral area that is outside the sensor area, on the upper substrate; and a light blocking layer 



Independent claim 7 of the instant application teaches “A display device, comprising: an image generating device configured to generate an image; a touch panel disposed on a surface of the image generating device; and a controller configured to control the image generating device and the touch panel, the touch panel including: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed in a sensor area; a plurality of signal wires 

Potentially Allowable Subject Matter
Claims 1, 6, and 7 may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, and nonstatutory double patenting rejection(s) if any set forth in this Office action.  In addition, claims 2-5, and 8-20 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if .

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Kim, U.S. Patent Application Publication 2012/0075214 A1 (hereinafter Kim I) teaches forming a display device with an embedded touch panel, and more particularly to a display device with an embedded touch panel which does not require a Flexible Printed Circuit (FPC) for applying a shielding signal to a shielding electrode.
Kanehira et al., U.S. Patent Application Publication 2011/0157087 A1 (hereinafter Kanehira) teaches forming a suitable sensor apparatus including a touch panel, a casing, and a pressure-sensitive sensor.
Yate, IV, U.S. Patent 5,579,036 (hereinafter Yates) teaches forming a suitable  integrated display (such as an LCD) and a touch screen mounting bracket that completely shields the touch screen from external noise due to stray capacitance.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621